                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

1
                                                                   Dec 05, 2019
2                                                                       SEAN F. MCAVOY, CLERK


3
4                                 UNITED STATES DISTRICT COURT

5                               EASTERN DISTRICT OF WASHINGTON
6     UNITED STATES OF AMERICA,
                                                         No.   2:17-CR-0234-WFN-1
7                                  Plaintiff,
8               -vs-                                     ORDER DISMISSING INDICTMENT
                                                         WITH PREJUDICE
9     WILLIAM KEITH JONES,
10                                 Defendant.
11
12              A motion hearing was held December 4, 2019. The Defendant, who is not in custody,
13   was present and represented by Roger Peven; Assistant United States Attorney George
14   Jacobs, III represented the Government.
15              Pursuant to the parties' Plea Agreement in 2:18-CR-0113-WFN-1, the Government
16   orally moved to dismiss the Indictment in this case. The Court has reviewed the file and is
17   fully informed. This Order is entered to memorialize and supplement the oral rulings of the
18   Court. Accordingly,
19              IT IS ORDERED that:
20              1. The Government's oral motion to dismiss the Indictment is GRANTED.
21              2. The Indictment is DISMISSED with prejudice.
22              The District Court Executive is directed to file this Order and provide copies to
23   counsel.
24              DATED this 5th day of December, 2019.
25
26
27                                                     WM. FREMMING NIELSEN
     12-05-19                                   SENIOR UNITED STATES DISTRICT JUDGE
28


     ORDER
